DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-11 were originally filed December 12, 2018.
	The amendment to the claims received March 8, 2019 canceled claims 1-11 and added new claims 12-21.
	The amendment received May 18, 2020 amended claims 12-19.
	The amendment received March 31, 2021 amended claim 12, canceled claim 20, and added new claims 22-30.
	The amendment received January 20, 2022 changed the status identifiers only.
	Claims 12-18 and 20-30 are currently pending. 
	Claims 12-18 and 21-29 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, residues 13-412 of SEQ ID NO: 8 with an additional N-terminal methionine residue (please note: this species is not explicitly claimed), Netherton syndrome and topical administration as the species in the reply filed on July 12, 2019. Claims 20 
Priority
The present application is a CON of 14/447,317 filed July 30, 2014 which is a CON of 12/863,651 filed January 11, 2011 which is a 371 (National Stage) of PCT/IB2009/000089 filed January 21, 2009 which claims the benefit of 61/006,576 filed January 22, 2008 and 61/022, 386 filed January 21, 2008.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3. 
Declaration Considered
The declaration under 37 CFR 1.132 filed January 20, 2022 is insufficient to overcome the rejection of claims 12-18 and 21-29 as set forth in the last Office action because: please refer to the Arguments and Response sections below.
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-18 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deperthes et al. U.S. Patent Application Publication 2006/0269536 published November 30, 2006 and Egelrud et al., 2005, hK5 and hK7, two serine proteinases abundant in human skin, are inhibited by LEKTI domain 6, British Journal of Dermatology, 153: 1200-1203 wherein the Declaration of Christoph Kundig submitted in the parent application 14/447,317 on July 30, 2014, 13 pages is utilized as evidence of the function of SEQ ID NOs: 8 and 160.
For present claims 12-18 and 21-29, Deperthes et al. teach methods of administering hK2 inhibitors of SEQ ID NO: 8 (e.g. present SEQ ID NO: 8) comprising a reactive serpin loop (RSL) of KLRTT (e.g. present SEQ ID NO: 160) wherein administration may be topical and the patient has an inflammatory disorder (please refer to the entire specification particularly Figure 7D and 8; paragraphs 4, 6-9, 11-14, 51-58, 65-68, 70-72, 97, 106, 108, 109, 112, 124, 140, 148, 153; Tables I, IV, and V; Example 2; claim 20).
However, Deperthes et al. does not teach the inflammatory disorder of Netherton syndrome.
For present claims 12-18 and 21-29, Egelrud et al. teach methods of inhibiting hK5 and hK7 with a polypeptide to alter skin desquamation and inflammation associated with Netherton syndrome and atopic dermatitis (please refer to the entire reference particularly the abstract; Figures 1 and 2; Discussion).
In the Declaration submitted on May 1, 2017 in parent application 14/447,317, Dr. Christoph Kundig provides data showing that SEQ ID NOs: 8 and 160 not only inhibit kallikrein 2, but also kallikreins 4-8 and 12-14 (see page 3 of the Figures and Table 1).
The claims would have been obvious because the substitution of one known element (e.g. genus of inflammatory disorder) for another (e.g. species of Netherton syndrome) would have yielded predictable results (e.g. due to inhibition of several kallikreins by present SEQ ID NOs: 8 and 160) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Please also refer to the “Background of the Invention” section in the present specification for additional evidence regarding the relationship of kallikreins and skin disorders known in the prior art.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Deperthes et al. and Egelrud et al. for claims 12-19 and 21 were considered but are not persuasive for the following reasons.
	Applicants contend that since the genus of “inflammatory disorders” encompasses an enormous variety of disorders having different, unrelated etiologies, a person of ordinary skill in the art would not have expected a treatment to be useful against one type of inflammatory disorder to be useful against all other types. Applicants contend that since the property of SEQ ID NO: 8 as anything other than a hK2 inhibitor was not known at the earliest effective filing date, that one of skill in the art would not have utilized present SEQ ID NO: 8 to treat Netherton syndrome. Applicants contend that the evidentiary references do not refer to SEQ ID NO: 8 or SEQ ID NO: 160. Applicants contend that since SEQ ID NO: 8 or MDPK67b do not inhibit every kallikrein tested, one cannot extrapolate that one kallikrein inhibitor will inhibit more than one kallikrein. Applicants contend that SEQ ID NO: 8 is not among a finite number of identified, predictable solutions or one of skill in the art would have pursued SEQ ID NO: 8 with a reasonable expectation of success. 
	Applicants’ arguments are not convincing since the teachings of Deperthes et al. and Egelrud et al. render the method of the instant claims prima facie obvious. 
	Both Deperthes et al. and Egelrud et al. teach that inflammatory disorders can be treated with kallikrein inhibitors wherein Egelrud et al. specifically teach Netherton syndrome. Thus, the prior art is not simply any treatment against any inflammatory disorder, but rather utilizing inhibitors to a specific, homologous family of polypeptides to treat inflammatory disorders, particularly Netherton syndrome.
	It is respectfully noted that independent claims 1 and 22 are drawn to only a serine protease inhibitor comprising a reactive site look (RSL) of SEQ ID NO: 160 and not specifically to SEQ ID NO: 8. Dependent claims 21 and 29 also only require SEQ ID NO: 160. In addition, dependent claims that refer to SEQ ID NO: 8 also refer to “fragment thereof” which could simply be SEQ ID NO: 160 (particularly present claims 13 and 23). See also claims 14, 15, 24, and 25. It is also respectfully noted that present claims 12-18 and 21 are drawn to methods of treating Netherton syndrome, atopic dermatitis, psoriasis, rosacea, pruritus, or peeling skin syndrome. Therefore, the scope of the claims is broader that SEQ ID NO: 8 and Netherton syndrome. Any difference in the scope of the claims and a 1.132 Declaration must be taken into consideration. See MPEP § 716.
	Furthermore, it is respectfully noted that the present specification only provides a single experiment (Example 4 pages 75-76 of the present specification) with a Netherton mouse model utilizing twelve mice and MDPK67b (a variant of present SEQ ID NO: 8). The twelve mice had different lesion grade severity from grade 1 to grade 4 and were placed in a control group or a group treated with MDPK67b. Of the six mice in the control group, one showed a decrease in lesion size, one was stable, one showed no change, and three showed an increase in lesion size. Of the six mice in the control group, three showed a decrease in lesion size, no change in one mouse, one mouse showed a slight increase, and one showed an increase in lesion size. The specification states “The protective effect seems larger in mice with low grade symptoms.”. See Table XXI and page 76, line 18. In the Declaration received January 20, 2022, Dr. Kundig states that the mouse model utilized in Example 4 is a KLK5 transgenic mouse (also see Example 4). Therefore, the mouse model was based on the known correlation of hK5 and Netherton syndrome.
	"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). 
	The evidentiary references (see below) are utilized not to show SEQ ID NO: 8 or SEQ ID NO: 160, but rather to support that kallikrein inhibitors are known in the art to have a broad range of inhibition (i.e. inhibitor for more than one kallikrein) due to the high homology among kallikreins. Furthermore, simply because one specific species does not inhibit all kallikreins does not negate that there are many kallikrein inhibitors with broad specificity. 
	The present specification also shows that a diverse common core peptide can inhibit hK2 including SEQ ID NO: 157 (LRSRA), 158 (RRSID), 159 (RGRSE), 160 (KLRTT), 161 (MTRSN), and 162 (ERVSP) (see Table IV). This further highlights that inhibition can be due to different motifs within the kallikrein which may be shared among different kallikreins.
	The kallikreins have a high level of homology (see Yousef et al., 2001, The New Human Tissue Kallikrein Gene Family: Structure, Function, and Association to Disease, Endocrine Reviews, 22(2): 184-204 – please refer to the entire reference particularly Figures 2 and 3). Thus, one of skill in the art (e.g. Ph.D., M.D., etc.) would not be surprised that one inhibitor could serve as an inhibitor for multiple kallikreins. In fact, naturally occurring inhibitors of kallikreins (i.e. Spink) are known to inhibit multiple kallikreins including hK2/KLK2, hK5/KLK5, and hK7/KLK7. See Assis et al., 2013, Novel Inhibitory Activity for Serine Protease Inhibitor Kazal Type-3 (Spink3) on Human Recombinant Kallikreins, Protein & Peptide Letters, 20: 1098-1107 (please refer to the entire reference particularly Figure 2) and Fischer et al., 2014, Characterization of Spink6 in Mouse Skin: The Conserved Inhibitor of Kallikrein-Related peptidases is Reduced by Barrier Injury, Journal of Investigative Dermatology, 134: 1305-1312 (please refer to the entire reference particularly the abstract and Table 1). The link between kallikreins and/or kallikrein inhibitors (i.e. SPINKs) and Netherton syndrome is also well-established in the prior art. See Hachem et al., 2006, Serine protease Activity and Residual LEKTI Expression Determine Phenotype in Netherton Syndrome, Journal of Investigative Dermatology, 126: 1609-1621 and Komatsu et al., published online November 8, 2007, Correlation between SPINK5 Gene Mutations and Clinical Manifestations in Netherton Syndrome Patients, Journal of Investigative Dermatology, 128: 1148-1159.
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Deperthes et al. teach that hK2 inhibitors containing KLRTT (present SEQ ID NO: 160; present SEQ ID NO: 8; see Tables I, IV, V) can be utilized for topical administration (see paragraph 97) in patients with inflammatory disorders (see paragraphs 106, 109, 140, claims). Egelrud et al. teach that inhibitors of hK5 and hK7 can be beneficial in treating inflammatory disorders including Netherton syndrome (see the abstract). In the Declaration submitted on May 1, 2017 in parent application 14/447,317, Dr. Christoph Kundig provides data showing that SEQ ID NOs: 8 and 160 not only inhibit kallikrein 2, but also kallikreins 4-8 and 12-14 (see page 3 of the Figures and Table 1). Therefore, kallikrein inhibitors are not necessarily specific to one type of kallikrein and present SEQ ID NOs: 8 and 160 are beneficial in inflammatory diseases. 
Thus, SEQ ID NO: 8 and SEQ ID NO: 160 are specifically taught by the prior art. 
When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims.
Absolute predictability is not required, but at least some degree of predictability is required. Furthermore, the level of skill in the art is high. 
	"Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). 

Claims 12-18 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deperthes et al. WO 2004/087912 published October 14, 2004 and Flohr et al. U.S. Patent 8,309,596 (effective filing date of June 28, 2007) wherein the Declaration of Christoph Kundig submitted in the parent application 14/447,317 on July 30, 2014, 13 pages is utilized as evidence of the function of SEQ ID NOs: 8 and 160.
For present claims 12-18 and 21-29, Deperthes et al. teach methods of administering hK2 inhibitors of SEQ ID NO: 8 (e.g. present SEQ ID NO: 8) comprising a reactive serpin loop (RSL) of KLRTT (e.g. present SEQ ID NO: 160) wherein administration may be topical and the patient has an inflammatory disorder (please refer to the entire specification particularly pages 1, 2, 7-9, 18-21; Tables III, IV, V, and VI; claims; Figures 7D and 8).
However, Deperthes et al. does not teach the inflammatory disorder of Netherton syndrome.
For present claims 12-18 and 21-29, Flohr et al. teach methods of administering kallkrein 7 inhibitors to patients with inflammatory disorders including Netherton syndrome, atopic dermatitis, rosacea, and psoriasis and wherein administration is topical (please refer to the entire specification particularly columns 1, 2, 4, 14, 15, 22).
In the Declaration submitted on May 1, 2017 in parent application 14/447,317, Dr. Christoph Kundig provides data showing that SEQ ID NOs: 8 and 160 not only inhibit kallikrein 2, but also kallikreins 4-8 and 12-14 (see page 3 of the Figures and Table 1).
The claims would have been obvious because the substitution of one known element (e.g. genus of inflammatory disorder) for another (e.g. species of Netherton syndrome) would have yielded predictable results (e.g. due to inhibition of several kallikreins by present SEQ ID NOs: 8 and 160) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Please also refer to the “Background of the Invention” section in the present specification for additional evidence regarding the relationship of kallikreins and skin disorders known in the prior art.


Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 (a) as being unpatentable over Deperthes et al. and Flohr et al. for claims 12-19 and 21 were considered but are not persuasive for the following reasons.
	Applicants contend that since the genus of “inflammatory disorders” encompasses an enormous variety of disorders having different, unrelated etiologies, a person of ordinary skill in the art would not have expected a treatment to be useful against one type of inflammatory disorder to be useful against all other types. Applicants contend that since the property of SEQ ID NO: 8 as anything other than a hK2 inhibitor was not known at the earliest effective filing date, that one of skill in the art would not have utilized present SEQ ID NO: 8 to treat Netherton syndrome. Applicants contend that the evidentiary references do not refer to SEQ ID NO: 8 or SEQ ID NO: 160. Applicants contend that since SEQ ID NO: 8 or MDPK67b do not inhibit every kallikrein tested, one cannot extrapolate that one kallikrein inhibitor will inhibit more than one kallikrein. Applicants contend that SEQ ID NO: 8 is not among a finite number of identified, predictable solutions or one of skill in the art would have pursued SEQ ID NO: 8 with a reasonable expectation of success. Applicants contend that the data provided in the Declaration submitted on May 1, 2017 in parent application 14/447,317, it is shown that SEQ ID NO: 8 has low binding to hK7.
	Applicants’ arguments are not convincing since the teachings of Deperthes et al. and Flohr et al. render the method of the instant claims prima facie obvious. 
	Both Deperthes et al. and Flohr et al. teach that inflammatory disorders can be treated with kallikrein inhibitors wherein Flohr et al. specifically teach Netherton syndrome. Thus, the prior art is not simply any treatment against any inflammatory disorder, but rather utilizing inhibitors to a specific, homologous family of polypeptides to treat inflammatory disorders, particularly Netherton syndrome.
	It is respectfully noted that independent claims 1 and 22 are drawn to only a serine protease inhibitor comprising a reactive site look (RSL) of SEQ ID NO: 160 and not specifically to SEQ ID NO: 8. Dependent claims 21 and 29 also only require SEQ ID NO: 160. In addition, dependent claims that refer to SEQ ID NO: 8 also refer to “fragment thereof” which could simply be SEQ ID NO: 160 (particularly present claims 13 and 23). See also claims 14, 15, 24, and 25. It is also respectfully noted that present claims 12-18 and 21 are drawn to methods of treating Netherton syndrome, atopic dermatitis, psoriasis, rosacea, pruritus, or peeling skin syndrome. Therefore, the scope of the claims is broader that SEQ ID NO: 8 and Netherton syndrome. Any difference in the scope of the claims and a 1.132 Declaration must be taken into consideration. See MPEP § 716.
	Furthermore, it is respectfully noted that the present specification only provides a single experiment (Example 4 pages 75-76 of the present specification) with a Netherton mouse model utilizing twelve mice and MDPK67b (a variant of present SEQ ID NO: 8). The twelve mice had different lesion grade severity from grade 1 to grade 4 and were placed in a control group or a group treated with MDPK67b. Of the six mice in the control group, one showed a decrease in lesion size, one was stable, one showed no change, and three showed an increase in lesion size. Of the six mice in the control group, three showed a decrease in lesion size, no change in one mouse, one mouse showed a slight increase, and one showed an increase in lesion size. The specification states “The protective effect seems larger in mice with low grade symptoms.”. See Table XXI and page 76, line 18. In the Declaration received January 20, 2022, Dr. Kundig states that the mouse model utilized in Example 4 is a KLK5 transgenic mouse (also see Example 4). Therefore, the mouse model was based on the known correlation of hK5 and Netherton syndrome.
	"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). 
	The evidentiary references (see below) are utilized not to show SEQ ID NO: 8 or SEQ ID NO: 160, but rather to support that kallikrein inhibitors are known in the art to have a broad range of inhibition (i.e. inhibitor for more than one kallikrein) due to the high homology among kallikreins. Furthermore, simply because one specific species does not inhibit all kallikreins does not negate that there are many kallikrein inhibitors with broad specificity.
	 The kallikreins have a high level of homology (see Yousef et al., 2001, The New Human Tissue Kallikrein Gene Family: Structure, Function, and Association to Disease, Endocrine Reviews, 22(2): 184-204 – please refer to the entire reference particularly Figures 2 and 3). Thus, one of skill in the art (e.g. Ph.D., M.D., etc.) would not be surprised that one inhibitor could serve as an inhibitor for multiple kallikreins. In fact, naturally occurring inhibitors of kallikreins (i.e. Spink) are known to inhibit multiple kallikreins including hK2/KLK2, hK5/KLK5, and hK7/KLK7. See Assis et al., 2013, Novel Inhibitory Activity for Serine Protease Inhibitor Kazal Type-3 (Spink3) on Human Recombinant Kallikreins, Protein & Peptide Letters, 20: 1098-1107 (please refer to the entire reference particularly Figure 2) and Fischer et al., 2014, Characterization of Spink6 in Mouse Skin: The Conserved Inhibitor of Kallikrein-Related peptidases is Reduced by Barrier Injury, Journal of Investigative Dermatology, 134: 1305-1312 (please refer to the entire reference particularly the abstract and Table 1). The link between kallikreins and/or kallikrein inhibitors (i.e. SPINKs) and Netherton syndrome is also well-established in the prior art. See Hachem et al., 2006, Serine protease Activity and Residual LEKTI Expression Determine Phenotype in Netherton Syndrome, Journal of Investigative Dermatology, 126: 1609-1621 and Komatsu et al., published online November 8, 2007, Correlation between SPINK5 Gene Mutations and Clinical Manifestations in Netherton Syndrome Patients, Journal of Investigative Dermatology, 128: 1148-1159.
	"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Deperthes et al. teach that hK2 inhibitors containing KLRTT (present SEQ ID NO: 160; present SEQ ID NO: 8; see Tables I, IV, V) can be utilized for topical administration (see paragraph 97) in patients with inflammatory disorders (see paragraphs 106, 109, 140, claims). Flohr et al. teach utilizing hK7 inhibitors to treat inflammatory disorders including Netherton syndrome, atopic dermatitis, psoriasis, or rosacea (see columns 1, 2, 4, 14, 22). In the Declaration submitted on May 1, 2017 in parent application 14/447,317, Dr. Christoph Kundig provides data showing that SEQ ID NOs: 8 and 160 not only inhibit kallikrein 2, but also kallikreins 4-8 and 12-14 (see page 3 of the Figures and Table 1). Therefore, kallikrein inhibitors are not necessarily specific to one type of kallikrein and present SEQ ID NOs: 8 and 160 are beneficial in inflammatory diseases. 
Thus, SEQ ID NO: 8 and SEQ ID NO: 160 are specifically taught by the prior art. 
When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims.
Absolute predictability is not required, but at least some degree of predictability is required. Furthermore, the level of skill in the art is high. 
Regarding the “low” binding of SEQ ID NO: 8 to hK7, it is respectfully noted that a wide range is recited (i.e. 1-30%). Furthermore, paragraph 76 of the present specification equates treatment to improvement and paragraph 88 defines treatment as including therapeutic treatment. Thus, the diminishing of symptoms is all that is required by the present claims (e.g. not curing the disease and/or condition). A 30% reduction in function of a kallikrein may provide “improvement” or be “therapeutic”.
	"Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." See Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 7,105,172
Regarding the elevation of KLK2 mRNA in epithelial cells following exposure to cigarette smoke: Parsanejad et al., 2008, The Time Course of Expression of Genes Involved in Specific Pathways in Normal Human Bronchial Epithelial Cells Following Exposure to Cigarette Smoke, Experimental Lung Research, 34: 513-530. 
Komatsu et al., 2006, Elevated Human Tissue Kallikrein Levels in the Stratum Corneum and Serum of Peeling Skin Syndrome-Type B Patients Suggests an Over-desquamation of Corneocytes, Journal of Investigative Dermatology, 126: 2338-2342.
Komatsu et al., 2005, Multiple tissue kallikrein mRNA and protein expression in normal skin and skin diseases, British Journal of Dermatology, 153: 274-281.
Deraison et al., 2007, LEKTI Fragments Specifically Inhibit KLK5, KLK7, and KLK14 and Control Desquamation through a pH-dependent Interaction, Molecular Biology of the Cell, 18: 3607-3619.
Komatsu et al., 2007, Human tissue kallikrein expression in the stratum corneum and serum of atopic dermatitis patients, Experimental Dermatology, 16: 513-519.
Harvey et al., 2000, Tissue-specific Expression Patterns and Fine Mapping of the Human Kallikrein (KLK) Locus on Proximal 19q13.4, The Journal of Biological Chemistry, 275(48): 37397-37406.
Clements et al., 2001, The Expanded Human Kallikrein (KLK) Gene Family: Genomic Organization, Tissue-Specific Expression and Potential Functions, Biol. Chem., 382: 5-14.
	Izaki et al., 1989, Modulation of Plasma and Tissue Kallikreins in Psoriasis vulgaris and Psoriasis pustulosa, Dermatologica, 179: 116-117.
	Hibino et al., 1988, Partial Purification of Plasma and Tissue Kallikreins in Psoriatic Epidermis, J Invest Dermatol, 90: 505-510.
	Shaw et al., 2007, Distribution of 15 Human Kallikreins in Tissues and Biological Fluids, Clinical Chemistry, 53(8): 1423-1432.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658